DETAILED ACTION

Response to Amendments
Applicant’s cancelation of Claim 7 is sufficient to overcome the objection to the Drawings from the previous action, which is hereby withdrawn.
Applicant’s amendment to Claim 25 is sufficient to overcome the objection to the Claims from the previous action, which is hereby withdrawn. 
Applicant’s amendments to the Claims 11-12 are sufficient to overcome the 112 rejections from the previous action.

Claims 1-6 and 8-25 are pending, with Claim 7 canceled and Claims 21-24 previously withdrawn.  

Response to Arguments
Applicant argues the 102/103 rejection, on pages 7-8, in view of Lopez et al., (US 2015/0126942), stating that the prior art allegedly doesn’t teach “the one-piece unitary connector rigid portion and the resilient portion are a single piece”. The examiner has fully considered applicant’s argument, and while Lopez along doesn’t explicitly teach both resilient and rigid portions, amendments to the claims have changed the scope, requiring an updated search of the prior art. Prior art was found which reads upon the newly amended claims. See rejections below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8, 10-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jepson et al., (US 5167648).
Regarding Claim 1, Jepson teaches a one-piece medical connector having a unitary body (seen in Fig. 3, (34)) comprising: a rigid portion forming a housing (Fig. 3, (40)); and 
a resilient portion (Fig. 3, (52)) located at least partially within the housing (wherein in Fig. 3, (52) is within (40)), at least a movable portion of the resilient portion is configured to move relative to the rigid portion to selectively permit fluid flow through the medical connector ([Col. 6, lines 30-32] wherein resilient portion (52) moves within cavity (60) of the rigid housing (40)); 
the rigid portion (40) and the resilient portion (52) forming a one-piece unitary connector (seen in Fig. 3, wherein (40) and (52) form a one-piece unitary connector (34)), such that the rigid portion and the resilient portion are a single piece (Fig. 3, wherein (40) and (52) are a single piece).

Claim 3, Jepson teaches the one-piece medical connector as defined by claim 1 wherein the housing (Fig. 3, (40)) comprises a distal portion (Fig. 3, annotated below, (40d*)) and a proximal portion (Fig. 3, annotated below, (40p*)).

    PNG
    media_image1.png
    190
    442
    media_image1.png
    Greyscale


Regarding Claim 4, Jepson teaches the one-piece medical connector as defined by claim 3 wherein the proximal portion forms an inlet (seen in Fig. 4, where the inlet portion receives medical devices through (52)) and the distal portion forms an outlet (seen in Fig. 4B, where inflow from the proximal portion flows out of the distal portion seen by (46) via (68)).

Regarding Claim 5, Jepson teaches the one-piece medical connector as defined by claim 1 wherein the connector (Fig 3, (34)) is a pressure-activated connector ([Col. 6, lines 30-36] wherein the pressure of an inserted medical instrument causes deformation of the resilient portion and allows fluid flow via (68), thus the connector is pressure-activated).

Regarding Claim 6, Jepson teaches the one-piece medical connector as defined by claim 1 wherein the connector (Fig. 3, (34)) is a luer-activated connector (seen in Fig. 3, wherein the connector is a luer-activated connector at (48)).
Claim 8, Jepson teaches the one-piece medical connector as defined by claim 1 wherein the resilient portion (Fig. 3, (52)) has a normally closed aperture (as seen in Fig. 3 and [Col. 6, lines 30-36], wherein (52) is normally closed until acted upon).

Regarding Claim 10, Jepson teaches the one-piece medical connector as defined by claim 1 wherein the movable portion of the resilient portion (Fig. 3, (52)) moves so that the connector (Fig. 3, (34)) is in an open mode when exposed to a cracking pressure ([Col. 6, lines 30-36] wherein pressure causing the resilient portion to open is thus the cracking pressure).

Regarding Claim 11, Jepson teaches the one-piece medical connector as defined by claim 10 wherein the cracking pressure is a proximally directed cracking pressure ([Col. 5, lines 52-56] wherein connection can be made to a catheter at the luer portion, therefore proximally directed pressure can be applied).

Regarding Claim 12, Jepson teaches the one-piece medical connector as defined by claim 10 wherein the cracking pressure is a distally directed cracking pressure ([Col. 6, lines 30-36] wherein pressure causing the resilient portion to open is thus the cracking pressure and is applied to the resilient portion therefore is directed distally).

Regarding Claim 16, Jepson teaches the one-piece medical connector as defined by claim 1, wherein the resilient portion (Fig. 3, (52)) is configured to deform upon insertion of a medical implement into the connector (as seen in Fig. 4B) to transition from a closed mode to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jepson et al., (US 5167648) in view of Stokes et al., (US 2016/0074866).
Regarding Claim 2, Jepson teaches the one-piece medical connector as defined by claim 1, having a rigid portion (Fig. 3, (40)) and resilient portion (Fig 3, (52)). 
However, Jepson doesn’t explicitly teach wherein the rigid portion and the resilient portion are formed by additive manufacturing.
In related prior art, Stokes a medical connector having a rigid housing portion and resilient inner portion, formed by additive manufacturing (seen in Stokes Fig. 5a and [0025], wherein the connector device can be made by 3D printing, which is a known type of additive manufacturing).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the connector rigid and resilient portions of Jepson, to be formed by additive 

Regarding Claim 9, Jepson teaches the one-piece medical connector as defined by claim 1, but doesn’t explicitly teach wherein the connector is 3D printed.
In related prior art, Stokes teaches a medical connector having a rigid housing portion and resilient inner portion, formed by 3D printing (seen in Stokes Fig. 5a and [0025], wherein the connector device can be made by 3D printing).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the connector rigid and resilient portions of Jepson, to be formed by 3D printing, as taught by Stokes, for the motivation of reproducibly forming (manufacturing) the assembly and septum (Stokes [0024]) of the connector.

Claims 13-15, 17-19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jepson et al., (US 5167648) in view of Ou-Yang et al., (US 8512294).
Regarding Claim 13, Jepson teaches the one-piece medical connector as defined by claim 1, but doesn’t explicitly teach wherein the connector is formed from more than one material along a material divide line.
In related prior art, Ou-Yang teaches a medical connector (Ou-Yang Fig. 6, (10)) wherein the connector (Ou-Yang (10)) is formed from more than one material along a material divide line (Ou-Yang [Col. 3, line 62—Col. 4, line 4] wherein the connector device is made of layers of materials that are compounded with, or integrated into, the system having the connector).


Regarding Claim 14, Jepson teaches the one-piece medical connector as defined by claim 1, but doesn’t explicitly teach wherein the resilient portion is formed from more than one material along a material divide line.
In related prior art, Ou-Yang teaches a medical connector (Ou-Yang Fig. 6, (10)) wherein the resilient portion (Ou-Yang (22)) is formed from more than one material along a material divide line (Ou-Yang [Col. 3, line 62—Col. 4, line 4] wherein the connector device is made of layers (Ou-Yang Fig. 6, (40, 42, 44)) of materials that are compounded with, or integrated into, the connector).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the resilient portion of Jepson, to be formed from more than one material along a material divide line, as taught by Ou-Yang, for the motivation of added materials for added benefits to the resilient portion, such as having beneficial antimicrobial coatings on the (resilient portion) septum (Ou-Yang [Col. 9, lines 54-60]).

Claim 15, Jepson teaches the one-piece medical connector as defined by claim 1, but doesn’t explicitly teach wherein the rigid portion is formed from more than one material along a material divide line.
In related prior art, Ou-Yang teaches a medical connector (Ou-Yang Fig. 6, (10)) wherein the connector housing (Ou-Yang (10)) is formed from more than one material along a material divide line (Ou-Yang [Col. 10, lines 45-55] wherein the connector outside layer (housing) is made of layers of materials (such as polymeric coatings) that are compounded with, or integrated into, the system having the connector).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the rigid portion of Jepson, to be formed from more than one material along a material divide line, as taught by Ou-Yang, for the motivation of added materials for added benefits to the connector, such as having beneficial antimicrobial agents on the (rigid portion) outside layer (Ou-Yang [Col. 10, lines 45-55]).

Regarding Claim 17, Jepson teaches the one-piece medical connector as defined by claim 1, but doesn’t explicitly teach wherein at least a portion of the unitary medical connector is formed as a material blend.
In related prior art, Ou-Yang teaches a medical connector (Ou-Yang Fig. 6, (10)) wherein the connector (Ou-Yang (10)) is formed from more than one material as a material blend (Ou-Yang [Col.3, line 62—Col. 4, line 4] wherein the connector device is formed as a blend of materials that are compounded with, or integrated into, the system having the connector).


Regarding Claim 18, Jepson teaches the one-piece medical connector as defined by claim 17, but doesn’t explicitly teach where the blend is a homogeneous material blend.
In related prior art, Ou-Yang teaches a medical connector (Ou-Yang Fig. 6, (10)) wherein the connector (Ou-Yang (10)) is formed from more than one material as a material blend (Ou-Yang [Col.3, line 62—Col. 4, line 4] wherein the connector device is formed as a blend of materials that are compounded with, or integrated into, the system having the connector. Therefore it is obvious that the blend can be a homogenous material blend).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the connector of Jepson, to be formed as a material blend, as taught by Ou-Yang, for the motivation of added materials for added benefits to the connector, such as having beneficial antimicrobial coatings on the (resilient portion) septum (Ou-Yang [Col. 9, lines 54-60]).

Regarding Claim 19, Jepson teaches the one-piece medical connector as defined by claim 17, but doesn’t explicitly teach where the blend is a ratio transition blend.

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the connector of Jepson, to be formed as a material blend, as taught by Ou-Yang, for the motivation of added materials for added benefits to the connector, such as having beneficial antimicrobial coatings on the (resilient portion) septum (Ou-Yang [Col. 9, lines 54-60]).

Regarding Claim 25, Jepson teaches a one-piece medical connector having a unitary body (seen in Fig. 1 at (1)) comprising:
a resilient portion (Fig. 1, (5));
a rigid portion formed as a single unitary connector (Fig. 1, (3)) with the resilient portion (5), the resilient portion (5) configured to move relative to the rigid portion to selectively permit fluid flow through the medical connector (seen in Figs 4-6, where the resilient portion (5) is moved relative to (3) to allow fluid flow through (5) and the remainder of the connector selectively), and that the rigid portion and the resilient portion are a single piece (Fig. 3, wherein (40) and (52) are a single piece).
Jepson doesn’t explicitly teach a transition zone, between the rigid portion and the resilient portion, formed of a material blend.  

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the connector of Jepson, to have a transition zone formed of a material blend, as taught by Ou-Yang, for the motivation of added materials for added benefits to the connector, such as having beneficial antimicrobial coatings on the (resilient portion) septum (Ou-Yang [Col. 9, lines 54-60]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jepson et al., (US 5167648) further in view of Ou-Yang et al., (US 8512294), as applied to Claim 17 above, and further in view of Stokes et al., (US 2016/0074866).
Regarding Claim 20, Jepson and Ou-Yang teaches the modified one-piece medical connector as defined by claim 17, but doesn’t explicitly teach where the blend is an instantaneous transition blend.
In related prior art, Stokes teaches a medical connector having a rigid housing portion and resilient inner portion, formed by 3D printing (seen in Stokes Fig. 5a and [0025], wherein the connector device can be made by 3D printing).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783